359 S.W.3d 565 (2012)
Eskew R. JACKSON III, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73516.
Missouri Court of Appeals, Western District.
February 28, 2012.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Eskew R. Jackson III appeals the judgment of the Circuit Court of Jackson County, Missouri, denying his Rule 24.035 motion for post-conviction relief. After being charged with four counts of robbery *566 in the first degree and four counts of armed criminal action in one case, and three counts of burglary in the second degree and three counts of felony stealing in another case, Jackson reached a plea agreement with the State where, in exchange for his guilty plea to all counts, the State agreed to a maximum sentence of twenty-five years. Jackson was subsequently sentenced by the circuit court to seven years imprisonment for all burglary and stealing convictions and seventeen years imprisonment for all robbery and armed criminal action convictions, sentences to be served concurrently. On appeal, Jackson alleges that he received ineffective assistance of counsel at sentencing. For reasons explained in a memorandum provided to the parties, we find no error and affirm.[1] Rule 84.16(b).
NOTES
[1]  The State argues that we should dismiss this appeal due to Jackson's untimely filing of his notice of appeal. We find that Jackson's notice was timely filed and, therefore, deny the State's request for dismissal.